Citation Nr: 1816365	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-30 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent prior to June 14, 2016, for orthopedic manifestations of degenerative disc disease of the cervical spine (cervical spine disability), and to an initial  rating in excess of 20 percent thereafter. 

2.  Entitlement to an initial compensable disability rating for radiculopathy of the right upper extremity.  

3.  Entitlement to an initial compensable disability rating for radiculopathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served from February 1976 to January 1978. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The matter previously came before the Board in May 2017, at which time it was remanded for additional development.  After further development the matter is now ready for adjudication.


FINDINGS OF FACT

1.  Prior to June 14, 2016, the Veteran's cervical spine disability was characterized by forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  There was no muscle spasm, guarding, or localized tenderness that resulted in abnormal gait or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; there were no incapacitating episodes. 

2.  From June 14, 2016, the Veteran's cervical spine disability has been characterized by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170 degrees.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no incapacitating episodes. 

3.  The Veteran's cervical spine disability results in mild, but no more than mild, radiculopathy of the left upper extremity.

4.  The Veteran's cervical spine disability results in mild, but no more than mild, radiculopathy of the left upper extremity


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for orthopedic manifestations of the cervical spine disability have not been met for the period prior to June 14, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21 ,4.71a, Diagnostic Code 5237 (2017).

2. The criteria for an initial rating in excess of 20 percent for orthopedic manifestations of the cervical spine disability have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21 ,4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for an initial rating of 20 percent, but no higher, have been met for radiculopathy of the right upper extremity.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21,4.71a, 4.124a, Diagnostic Code 8510 (2017).  

4.  The criteria for an initial rating of 20 percent, but no higher, have been met for radiculopathy of the left upper extremity.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21,4.71a, 4.124a, Diagnostic Code 8510 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017). Here, these duties have been met.  

Service connection for the Veteran's cervical spine disability was established in the May 2012 rating decision and a 10 percent rating was assigned.  During the pendency of the appeal of that decision, in a June 2016 rating decision the RO increased the rating to 20 percent effective June 14, 2016. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 , factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59 , painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint..

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40  and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The Veteran's cervical spine disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  Intervertebral disc syndrome can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" also found at § 4.71a. 

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  

With regard to the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned when forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees; when the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; when muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a. (2017).

A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; when the combined range of motion of the cervical spine is not greater than 170 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less, or when there is favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine and a rating in excess of 40 percent is not available unless ankylosis of the entire spine is present.  Id.  

The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5). 

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

Alternatively, the Veteran's cervical spine disability may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 10 percent evaluation with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent evaluation may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent evaluation may be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  See Id., Note (1).  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a , Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  

Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  

Prior to June 14, 2016

Prior to June 14, 2016, the Veteran's cervical spine disability does not warrant a rating in excess of 10 percent for orthopedic manifestations.

During the Veteran's March 2012 examination, she reported pain when moving her neck up and down.  Upon examination, the Veteran exhibited forward flexion of 35 degrees, extension of 35 degrees, right and left lateral flexion of 35 degrees, right lateral rotation of 65 degrees, and left lateral rotation of 75 degrees.  The examiner noted no additional limitation of motion of the cervical spine, no functional loss, no localized tenderness or pain to palpitation for joints/soft tissue of the cervical spine.  Additionally, no guarding, muscle spasms, or atrophy was noted.  During a May 2014 examination, the Veteran exhibited active range of motion to the left and right of 45 degrees and normal flexion.  Additionally, the Veteran exhibited normal muscle strength and no atrophy.

The Veteran underwent an examination in June 2015 and reported chronic neck pain and stiffness.  Upon examination the Veteran exhibited forward flexion to 30 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right lateral rotation to degrees, and left lateral rotation to 60 degrees.  The examiner noted pain on extension and right and left lateral flexion with no evidence of localized tenderness or pain on palpitation.  While the Veteran exhibited muscle spasms, they did not result in abnormal gait or abnormal spine contour.  Additionally, the Veteran exhibited normal reflexes, a normal sensory exam, and normal strength. 

During this time period, the Veteran did not exhibit forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, combined range of motion of the cervical spine not greater than 170 degrees, or; Muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no evidence of incapacitating episodes as defined by the rating schedule.  Therefore, based on the evidence of record, a rating in excess of 10 percent is not warranted. 

From June 14, 2016 onwards

Based on the evidence of record, a rating in excess of 20 percent is not warranted for orthopedic manifestations of the cervical spine disability.  The Veteran was afforded an examination in May 2016, where she exhibited forward flexion to 80 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 30 degrees, right and left lateral rotation to 30 degrees.  The examiner noted pain on examination that did not result in functional loss and no evidence of localized tenderness was shown.  The Veteran exhibited normal muscle strength, no atrophy, normal reflexes, and a normal sensory exam.  During an examination performed in June 2016, the Veteran exhibited forward flexion to 30 degrees, extension of to 30 degrees, right and left lateral flexion to 30 degrees, respectively, and right and left lateral rotation to 45 degrees, respectively.  The examiner noted no pain on examination and no localized tenderness, guarding, or muscle spasms of the cervical spine.   The examiner indicated that there was no intervertebral disc syndrome or radiculopathy.

During a November 2017 VA examination, the Veteran exhibited forward flexion to 20 degrees, extension to 20 degrees, right and left lateral flexion of 20 degrees, respectively, and right and left lateral rotation to 25 degrees.  This is the most limitation of motion measured or estimated as occurring during a flare-up.  The examiner noted less movement than normal, however no guarding, or muscle spasms that resulted in an abnormal gait or spinal contour was shown.  Additionally, while the examiner noted that the Veteran has limitations with physical activities such as prolong flexion, extension, and rotation of the neck, she is able to perform her activities of daily living. 

During this time period, the Veteran did not exhibit forward flexion of 15 degrees or less or favorable ankylosis of the entire cervical spine.   There is no evidence that the Veteran's cervical spine disability resulted in incapacitating episodes as defined by the rating schedule.  Therefore, a rating higher than the 20 percent already assigned is not warranted.  


Neurological Abnormalities

When evaluating the extent of the Veteran's spine disabilities, the Board is required to consider whether a separate evaluation is warranted for any associate neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a). 

In this regard, the Veteran's March 2012 examination showed a normal sensory exam, normal muscle strength and reflex exam, no evidence of radicular pain, and no other neurological abnormalities.  Additionally, no muscle atrophy was noted.  The Veteran's June 2015and May 2016 examinations again showed no radiculopathy, no atrophy, normal reflexes, a normal sensory and strength exam, and no other neurological abnormalities.  

The Veteran's November 2017 examination, however, did show radiculopathy of the left and the right upper extremities.  The examiner indicated that symptoms for both the left and right upper extremities were moderate pain, mild paresthesias and/or dysesthesias, and mild numbness.  There were no other neurological abnormalities.  The examiner indicated that the radiculopathy involved the C7 nerve root (upper radicular group) for both sides, left and right.  In this section, the examiner indicated that for both sides, the severity of radiculopathy was mild.  

This evidence is sufficient to warrant separate ratings for left and right radiculopathy.  Under 38 C.F.R. § 4.124a, when there is complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, a 70 percent rating is warranted for the major upper extremity and a 60 percent rating is warranted for the minor upper extremity.  Under this same criteria, where there is severe incomplete paralysis a 50 percent and 40 percent rating, respectively, are warranted.  Moderate incomplete paralysis is assigned 40 and 30 percent ratings, respectively, and mild incomplete paralysis warrants a 20 percent rating, for either upper extremity.  Service treatment records document that the Veteran is left handed, so her left upper extremity is the major upper extremity and her right upper extremity is the minor upper extremity.  See 38 C.F.R. § 4.69.  

The most probative evidence of record with regard to the severity of the Veteran's radiculopathy is the November 2017 examination report characterizing it as mild.  Hence, a 20 percent disability rating is warranted for the left upper extremity radiculopathy and a 20 percent disability rating is warranted for the right upper extremity radiculopathy.  Higher ratings are not warranted because the preponderance of evidence shows that the radiculopathy is not greater than mild.  

The Board has also considered the Veteran's statements that her cervical spine disability is worse than the rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of her spine according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  
On the other hand, such competent evidence concerning the nature and extent of the Veteran's spine disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1196).  Although, the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contention that the VA has not sufficiently considered the severity of her cervical spine disability.  However, the effects of her disability have already been addressed in the schedular rating criteria.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  Additionally, related factors including marked interference with employment or frequent periods of hospitalization have not been shown. 

Given that the applicable schedular criteria are adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. At 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In summary, no higher rating is warranted for orthopedic manifestations of her cervical spine disability for any period on appeal.  Separate 20 percent ratings are warranted for left and right mild radiculopathy.  There is no reasonable doubt to be resolved in this case.  


ORDER

An initial rating in excess of 10 percent prior to June 14, 2016, for a cervical spine disability, is denied. 

A rating in excess of 20 percent from June 14, 2016, onwards, for a cervical spine disability, is denied.

A separate 20 percent disability rating is granted for radiculopathy of the left upper extremity.

A separate 20 percent disability rating is granted for radiculopathy of the right upper extremity.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


